                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

ED BUTOWSKY,                                   §
                                               §
       Plaintiff,                              §
                                               §
V.                                             §         CIVIL ACTION NO.
                                               §
DAVID FOLKENFLIK, ET AL.,                      §         4:18-CV-00442-ALM
                                               §
       Defendants.                             §
                                               §


         DEFENDANTS’ MOTION TO FILE RULE 11 MOTION UNDER SEAL


       COME NOW, Defendants David Folkenflik, National Public Radio, Inc., Edith Chapin,

Leslie Cook, and Pallavi Gogoi (collectively, “Defendants” or “NPR”), by their undersigned

counsel, and respectfully request that the Court permit them to file their Motion for Sanctions

Pursuant to Rule 11 for Violations Committed by Plaintiff and His Counsel pursuant to Fed. R.

Civ. P. 37 and accompanying exhibits under seal.          NPR’s filing relies on and discloses

documents and information that have been designated confidential pursuant to the Stipulated

Protective Order entered in this case on August 8, 2019 (Dkt. 67).

       Accordingly, NPR respectfully requests that this Court grant leave to seal Defendants’

Motion for Sanctions Pursuant to Rule 11 for Violations Committed by Plaintiff and His Counsel

and accompanying exhibits. Defendants will file a redacted version of the Motion for Sanctions

Pursuant to Rule 11 for Violations Committed by Plaintiff and His Counsel publicly within two

business days pursuant to this Court’s local rule CV-5(a)(7)(E) regarding filing of documents

under seal.




DEFENDANTS’ MOTION TO FILE RULE 11 MOTION UNDER SEAL                                     PAGE 1
                                           Respectfully submitted,

                                           By: /s/ Laura Lee Prather
                                           Laura Lee Prather
                                           State Bar No. 16234200
                                           laura.prather@haynesboone.com
                                           Wesley D. Lewis
                                           State Bar No. 24106204
                                           wesley.lewis@haynesboone.com
                                           HAYNES AND BOONE, LLP
                                           600 Congress Avenue, Suite 1300
                                           Austin, Texas 78701
                                           Telephone:     (512) 867-8400
                                           Telecopier: (512) 867-8470

                                           David J. Bodney
                                           admitted pro hac vice
                                           bodneyd@ballardspahr.com
                                           Ian O. Bucon
                                           admitted pro hac vice
                                           buconi@ballardspahr.com
                                           BALLARD SPAHR LLP
                                           1 E. Washington Street, Suite 2300
                                           Phoenix, Arizona 85004-2555
                                           Telephone:    (602) 798-5400
                                           Fax:          (602) 798-5595

                                           Attorneys for Defendants


                            CERTIFICATE OF CONFERENCE

       The undersigned certifies that counsel for Defendants attempted in good faith to confer
regarding the relief sought in the motion but has been unable to reach Plaintiff. On February 13,
2020, counsel for Defendants emailed Steven Biss, one of the attorneys for Plaintiff, to discuss
whether Plaintiff opposed the instant motion or the relief sought. Defendants received no clear
response as to their position. Defendants called Plaintiff’s attorney on February 14, 2020 to
discuss the instant motion but received no response.


                                            /s/ Laura Lee Prather
                                            Laura Lee Prather




DEFENDANTS’ MOTION TO FILE RULE 11 MOTION UNDER SEAL                                      PAGE 2
                               CERTIFICATE OF SERVICE

       The undersigned certifies that on February 18, 2020, a true and correct copy of the
foregoing document was forwarded via e-filing to the following counsel of record:

       Ty Odell Clevenger                              Steven S. Biss
       P.O. Box 20753                                  300 West Main Street, Suite 102
       Brooklyn, NY 11202-0753                         Charlottesville, VA 22903
       979-985-5289 (phone)                            804-501-8272 (phone)
       979-530-9523 (fax)                              202-318-4098 (fax)
       tyclevenger@yahoo.com                           stevenbiss@earthlink.net


                                             /s/ Laura Lee Prather
                                             Laura Lee Prather




DEFENDANTS’ MOTION TO FILE RULE 11 MOTION UNDER SEAL                                     PAGE 3
